DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
 In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 6 and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Masuda (US 4313741).
For claim 6, as interpreted above, Masuda discloses a dust collector employed to a filtering device for removing fine dust and collecting charged fine dust, the dust collector comprising:
a first dust collecting electrode (26) to which a first dust collecting voltage (col. 6, l. 43; col. 7, ll. 3-5) is applied;
a second dust collecting electrode (27) to which a second dust collecting voltage (col. 6, l. 43; col. 7, ll. 3-5) is applied to generate a voltage difference with the first dust collecting electrode (Figs. 8-11; col. 5, l. 59-col. 6, l. 47; col. 7, ll. 3-5); and
a dielectric spacer, i.e., an electrical insulator or substance that is highly resistant to electric current that can also store electrical energy (39 and 40 represent corrugated spacers; Abstract; Figs. 8-11) which is disposed between the first dust collecting electrode and the second dust collecting electrode and formed in a pleated shape so that air is capable of moving in a space between the first dust collecting electrode and the second dust collecting electrode (Abstract; col. 6, ll. 27-35; Figs. 9, 11), 
wherein the dielectric spacer is disposed to contact surfaces of both the first dust collecting electrode and of the second dust collecting electrode (Figs. 9, 11; col. 6, ll. 27-25), and 
wherein all of the first dust collecting electrode, the dielectric spacer and the second dust collecting electrode are rolled in roll types (Figs. 9, 11).   Note: for examination on the merits the limitation “roll types” is interpreted under BRI.
For claim 7, Masuda discloses further in Figs. 8-11 wherein the dielectric spacer (39 and 40 represent corrugated spacers) includes protrusion parts protruding toward at least one of the first dust collecting electrode and the second dust collecting electrode.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Masuda.
For claim 9, the teaching of Masuda is set forth above and discloses a plurality of first and second dust collecting electrodes that are alternately arranged (col. 10, l. 41-col. 11, l. 49).  In Fig. 29, Masuda illustrates a system comprising a particle collecting section 80 having a case 74.  As such, one of ordinary skill in the art would obviously envisage the plurality of first and second dust collecting electrodes alternately arranged along a width direction of the dust collecting case since Masuda teaches these features for said system.
Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Masuda in view of Noh (US 8,580,017)
For claim 10, the teaching of Masuda and Noh is set forth above and discloses the first dust collecting electrode and the second dust collecting electrode.  Noh further discloses a power connection terminal (i.e., bus bar) for each of the first and second dust collecting electrodes (col. 1, ll. 46-67) to supply power.  One of ordinary skill in the art at the effective filing date of the current invention would find it obvious to include a first bus bar connecting the plurality of first dust collecting electrodes to supply the plurality of first dust collecting electrodes with the first dust collecting voltage and a second bus bar connecting the plurality of second dust collecting electrodes to supply the plurality of second dust collecting electrodes with the second dust collecting voltage as taught in Noh to supply power to have the potential difference disclosed in Masuda since Noh teaches this option to provide power.  MPEP § 2144.07
For claim 11, as interpreted, the teaching of both Masuda and Noh is set forth above and teaches conductive layer formed on said base place of each of the first and second dust collecting electrodes. While Noh does not specifically state an adhesive is used for attachment, Noh does disclose attaching surfaces (col. 10, l. 45-47).  It is long known to use adhesive for attaching surfaces, whereas said adhesive would also be known as an adhesive layer.  Therefore, the teaching of Noh also discloses an adhesion layer is formed on the conductive layer, a film is formed on the adhesion layer.  Noh does not teach exposing holes are formed in the adhesion layer, and cutting lines are formed in regions of the film corresponding to the exposing holes.  Nonetheless, exposing holes and cutting lines are considered changes in shape for each of the first and second dust collecting electrodes and requires only ordinary skill in the art and is obvious absent persuasive evidence that the particular configuration of the claimed were significant. See MPEP § 2144.04(IV)(B). 
Response to Remarks
Applicant’s remarks, see page 6, filed August 15, 2022, with respect to the drawings and specification have been fully considered and are persuasive.  The objection of drawings and specification has been withdrawn.  Regarding claim 6, the objection is acknowledged.  Applicant’s remarks, see page 7, with respect to claim 11 have been fully considered and are persuasive.  The 35 USC § 112 rejection of claim 11 has been withdrawn.  Applicant’s remarks with respect to claims 6-7 and 9-11 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to SONJI TURNER whose telephone number is (571) 272-1203. The examiner can normally be reached Monday - Friday, 10:00 am - 2:00 pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on (571) 272-1424. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CHRISTOPHER P JONES/Primary Examiner, Art Unit 1776                                                                                                                                                                                                        

/SONJI TURNER/Examiner, Art Unit 1776                                                                                                                                                                                                        October 18, 2022